Citation Nr: 0001773	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  97-30 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for a claimed sigmoid 
abscess and diverticulum of the colon.

2.  Entitlement to an increased evaluation for the service-
connected irritable bowel syndrome, currently rated 
10 percent disabling.

3.  Entitlement to an increased evaluation for the service-
connected migraine headaches, currently rated 10 percent 
disabling.  




REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and spouse



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from May 1982 to May 
1985.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
RO.  

The statement of the case issued to the veteran in April 1997 
also addressed the additional issues of service connection 
for claimed tendon injuries, a total rating based on 
individual unemployability due to service-connected 
disability, and a temporary total rating pursuant to the 
provisions of 38 C.F.R. §§ 4.29 and 4.30 (1999).  As a 
substantive appeal as to these issues has not been received 
from the veteran, they are  not before the Board for the 
purpose of appellate review.  See 38 C.F.R. § 20.202 (1999).  

(The claims for increase are the subjects of the Remand 
portion of this document.)



FINDING OF FACT

The veteran has present evidence to suggest that his claim of 
service connection for disability manifested by a sigmoid 
abscesses and diverticulum of the colon is plausible.  



CONCLUSION OF LAW

The claim of service connection for sigmoid abscess and 
diverticulum of the colon is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Service Connection for Sigmoid Abscess and Diverticulum 
of the Colon

Service connection may be granted for disability resulting 
from an injury or disease that was incurred in or aggravated 
by active service, or for disability that is proximately due 
to or the result of a service-connected condition.  See 
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.310(a).  
§ 3.310(a) also has been held to permit service connection 
for the degree of aggravation to the nonservice-connected 
disability that is proximately due to or the result of the 
service-connected condition.  See Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  

A more preliminary determination that must be made in cases 
involving a claim for service connection, however, is whether 
the claim is "well grounded," meaning at least "plausible."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The initial burden of showing that a claim is 
well grounded resides with the veteran, and if it is 
determined that he has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim is well 
grounded, then his appeal must be denied, and VA does not 
have a duty to assist him in developing his claim.  See 
Slater v. Brown, 9 Vet. App. 240, 243 (1996); Murphy, 1 Vet. 
App. At 81-82.  

In order for a claim for service connection to be well 
grounded, i.e., plausible, there must be competent evidence 
(lay or medical, as appropriate) of:  (1) A current 
disability; (2) an inservice injury or disease; and (3) a 
nexus between the current disability and the inservice injury 
or disease.  Epps v. Gober, 126F.3d 1464, 1468 (1997); see 
also Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In 
addition, when a veteran contends a service-connected 
disability has caused a new disability, he must submit 
competent evidence of a causal relationship between the two 
disabilities to establish a well-grounded claim.  
Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  

A claim need not be conclusive, but only possible, to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. At 81-82.  The Court also has held, however, although a 
claim need not be conclusive to be well grounded, competent 
evidence-and not just allegations-to justify a conclusion 
that the claim is at least plausible must nonetheless 
accompany it.  Tirpak v. Derwinski, 2 Vet. App. 609, 610 
(1992).  The Court has further held, where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Evidentiary assertions by a veteran must be accepted as true 
for the purpose of determining whether a claim is well 
grounded, except when the evidentiary assertion is inherently 
incredible or when the fact asserted is beyond his 
competence.  King v. Brown, 5 Vet. App. 19, 21 (1993).  As 
explained hereinbelow, the Board finds that the veteran's 
claim of service connection for a sigmoid abscess and 
diverticulum of the colon is well grounded.  

A careful review of the veteran's service medical records 
does not show any complaints or findings referable to a 
sigmoid abscess or a diverticulum of the colon.  During a 
period of hospitalization in April 1983, the veteran 
underwent a colonoscopy, which was within normal limits to 
60 centimeters.  A June 1983 colonoscopy to the cecum was 
also normal.  A proctosigmoidoscopy in September 1984 was 
similarly negative.  There also is no medical evidence of 
either condition for many years after the veteran's service 
discharge in 1985.  

There is medical evidence of sigmoid abscess and diverticulum 
of the colon in the early 1990's when diverticulitis was 
initially noted on VA clinical records in August 1993 as a 
diagnostic impression.  On VA hospitalization in November 
1996, the veteran was noted to have a history of left-sided 
diverticulum.  It was during this hospitalization that an 
abdominal computer tomography scan initially showed a 1.2 to 
2-centimeter abscess of the sigmoid colon.  More recent VA 
hospitalization records show that, in July 1997, the veteran 
was admitted for an elective laparoscopically assisted 
sigmoid colectomy.  His diverticular disease at admission was 
noted to be stable.  It was further noted that he had a 
history of a diverticular abscess, which had since resolved.  

The medical evidence shows that the veteran has had a sigmoid 
abscess, as well as diverticular disease of the colon.  Of 
note is the statement received in March 1997 which indicated 
that there was no direct connection between the veteran's 
irritable bowel syndrome and his current gastrointestinal 
problems.  

However, the veteran has presented his own opinion that there 
is a connection between the symptoms he experienced in 
service due to the service-connected irritable bowel syndrome 
and the eventual development of his colon disease.  As the 
veteran and his spouse apparently have received some training 
as combat medics, they likely have the necessary medical 
expertise to render an opinion on the question of medical 
causation presented in this case.  Consequently, their 
assertions in this regard are of some probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
his claim of service connection for a sigmoid abscess and 
diverticulum of the colon is well grounded.  See Lathen v. 
Brown, 7 Vet. App. (1995).  


ORDER

As a well-grounded claim of service connection for a sigmoid 
abscess and diverticulum of the colon has been submitted, the 
appeal to this extent is allowed, subject to further action 
as discussed hereinbelow.  



REMAND

In light of the fact that the veteran has presented a well-
grounded claim of service connection, the Board finds that 
further development of the record is required prior to 
appellate handling of this matter.  

In addition, the Board finds that further development is 
necessary in order to fully evaluate the current severity of 
the service-connected headaches and gastrointestinal 
disability.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should take steps to contact 
the veteran in order to obtain the names 
and addresses of all medical care 
providers who treated the veteran for his 
claimed sigmoid abscess and diverticulum 
of the colon and the already service-
connected irritable bowel syndrome and 
migraine headaches since service.  After 
securing the necessary release, the RO 
should obtain copies of all records from 
any identified treatment source.  

2.  The veteran should be afforded a VA 
examination to determine the nature and 
likely etiology of the claimed sigmoid 
abscess and diverticulum of the colon and 
to ascertain the current severity of the 
service-connected gastrointestinal 
disability.  The claims folder should be 
made available to the examiner for review 
in connection with the evaluation.  All 
indicated testing should be done in this 
regard.  The examiner should elicit from 
the veteran and record a full medical 
history.  Detailed clinical findings also 
should recorded.  Based on his/her review 
of the case, the examiner should offer an 
opinion as to the medical probability 
that the veteran has current disability 
related to a sigmoid abscess and 
diverticulum of the colon that is due to 
disease or injury in service or was 
caused or aggravated by the service-
connected irritable bowel syndrome.  
Then, the examiner should comment on the 
degree of overall incapacity caused by 
the service-connected gastrointestinal 
disability in terms of the Rating 
Schedule.  

3.  The veteran should be afforded a VA 
examination to determine the current 
severity of the service-connected 
migraine headaches.  The claims folder 
should be made available to the examiner 
for review in connection with the 
evaluation.  All indicated testing should 
be done in this regard.  Detailed 
clinical findings referable to extent and 
duration of the headache symptoms should 
recorded.  Based on his/her review of the 
case, the examine should offer an opinion 
as to the degree of incapacity caused by 
the service-connected headaches in terms 
of the Rating Schedule.  

4.  After the development requested above 
has been completed, the RO should again 
review the veteran's claims.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case and given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

